Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 1 of 11




                       MEGAN POTE
                                V.
      STATE FARM MUTUAL AUTOMOBILE
            INSURANCE COMPANY



    PETITION FOR REMOVAL OF ACTION
         UNDER 28 U.S.C. § 1441 (b)
        (DIVERSITY JURISDICTION)


                 Exhibit “A” - Complaint

                           Page 1-10
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 2 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 3 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 4 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 5 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 6 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 7 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 8 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 9 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 10 of 11
Case 2:20-cv-01970-APG-VCF Document 1-1 Filed 10/23/20 Page 11 of 11
